Hill, C. J.
This case was a foreclosure by a landlord of bis lien for supplies furnished to his tenant for the purpose of making the crop for the year of his tenancy. The relation was admitted, and the question at issue was the amount of supplies which had been furnished by the landlord to the tenant during the year. On this question the •evidence was in conflict. The charge of the court fairly and accurately submitted the law applicable to the facts, and the verdict of the jury ■is amply supported by the evidence; and we see no reason why a new trial should be granted. Judgment affirmed.